Sterling Natl. Bank v Alan B. Brill, P.C. (2020 NY Slip Op 04417)





Sterling Natl. Bank v Alan B. Brill, P.C.


2020 NY Slip Op 04417


Decided on August 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2016-11653
2017-03689
 (Index No. 33570/15)

[*1]Sterling National Bank, etc., respondent,
vAlan B. Brill, P.C., et al., appellants.


Buckheit & Whelan, P.C., Suffern, NY (John L. Buckheit and Nadia Ali of counsel), for appellants.
McCabe & Mack, LLP, Poughkeepsie, NY (Cory A. Poolman of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a loan agreement and a personal guaranty, the defendants appeal from (1) an order of the Supreme Court, Rockland County (Victor J. Alfieri, Jr., J.), dated September 23, 2016, and (2) an order of the same court (Craig Stephen Brown, J.), dated March 30, 2017. The order dated September 23, 2016, insofar as appealed from, granted that branch of the plaintiff's motion which was for summary judgment on the first, second, third, fourth, and ninth causes of action, and denied that branch of the defendants' cross motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Alan B. Brill. The order dated March 30, 2017, insofar as appealed from, in effect, denied that branch of the defendants' motion which was for leave to renew that branch of their cross motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Alan B. Brill and their opposition to that branch of the plaintiff's motion which was for summary judgment on the first, second, third, fourth, and ninth causes of action of the complaint, and, in effect, upon reargument, adhered to the original determination in the order dated September 23, 2016.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment (Sterling Natl. Bank v Alan B. Brill, P.C., ___ AD3d ___ [Appellate Division Docket No. 2018-00613; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
BALKIN, J.P., AUSTIN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court